DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment to the Abstract and Claims 1 and 4, as well as the cancelation of Claims 2 and 3, filed 05/06/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 7, filed 05/06/2022, with respect to Claim(s) 1-10, have been fully considered and are persuasive.  The Specification objection and the 35 USC § 102 rejection of Claims 1 and 2, have been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 1, though Gomyo et al., (hereafter Gomyo) (US 2018/0031859 A1) discloses “a lens module (title and abstract), comprising a base (7, Figure 1), a lens base (2, Figure 1) and a holding assembly (2, Figure 1) configured to hold the lens base; the lens base (2, Figure 1) being suspended within the base (7, Figure 1) by the holding assembly; the lens base (2, Figure 1) comprising a connector (the side of the upper leaf spring 4A is fixed to a side of a fixing member R6) configured to fixedly connect the holding assembly (see Figure 1 where the side of 4A is connected to 2) and a conductive member (4A, Figure 1) disposed on the connector; the connector being provided with a recess (4A has recesses in all four corners, see Figure 1), the conductive member being provided with a connecting hole (through holes, ¶[0075]) at a position facing the recess; the holding assembly comprising at least two holding members (5, Figure 1), one end of each of the holding members being fixed relative to the base (7, Figure 1) while the other end of each of the holding members (5, Figure 1) being soldered (upper leaf spring 4A is electrically connected to the first coil 13 by solder HD as illustrated in Fig. 5A, ¶[0056]) to the connecting hole of the conductive member through the recess (see Figure 10B), and the connecting hole being a through hole circumferentially closed (Suspension wires are inserted into through-hole portions 64k (equivalent to connecting holes or circumferentially closed through holes)); wherein, the lens base (2, Figure 1) further comprise a bottom (7, Figure 1), a lens holder (2 is a lens holder, Figure 1) with a lens (lens member (omitted from illustration), ¶[0050]) and installed at the bottom, and a shape memory alloy wire (suspension wires are made of a metal material such as copper alloy or the like, ¶[0098]) configured to drive the lens holder to move in a direction (see arrow in KD direction, Figure 1) of an optical axis (KD, Figure 1) of the lens; the bottom is provided with a binding clamp (wires are clamped with a jig, ¶[0176]); the shape memory alloy wire comprises an end connected to the binding clamp and a drive end connected to the lens holder, the conductive member (4A, Figure 1) comprises a first conductive member (the upper leaf spring 4A is divided into two, ¶[0048]) disposed adjacent to the binding clamp (see Figure 1); the first conductive member and the binding clamp are opposite to each other (Examiner takes opposite to not be on the same plane) and there is a distance between the first conductive member and the binding clamp (see Figure 1);” Gomyo fails to teach or suggest the aforementioned combination further comprising “wherein, the first conductive member is provided with a notch at a side facing the binding clamp, and a distance between the side with the notch of the first conductive member and the binding clamp ranging from 0.05 mm to 0.15 mm.”
With respect to claims 4-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        May 12, 2022


/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 16, 2022